Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Claims 1-12 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination at least the limitation “choosing the materials of the first semiconductor layer and of the active layer, and of the extraction layer; determining a first non-zero distance between, on the one hand, emitting dipoles associated with the radiative recombination of electron-hole pairs in the active layer and, on the other hand, the extraction layer, for which: 15a lifetime of the emitting dipoles, having a vertical orientation along an axis orthogonal to the plane of the active layer, is longer than the lifetime of the emitting dipoles having a horizontal orientation along an axis parallel to the plane of the active layer, on the basis of a predetermined function expressing a change in a 20parameter representative of the lifetime of an emitting dipole having a predefined orientation according to its distance from the extraction layer, taking into account optical properties of said materials chosen; optical dipoles associated with the nanoscale particles are located in the nearfield of the emitting dipoles, so as to allow non-radiative coupling of dipole-dipole type 25between the emitting dipoles and the optical dipoles” as recited in claim 1 is the first major difference between the prior art and the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811